DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 06/07/2021 has been entered. 
Claims 1-17 are now pending in the application.

Response to Arguments

3.	Applicant’s arguments, see Remarks, filed 06/07/2021, have been fully considered and are persuasive.  

Allowable Subject Matter

4.	Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-7:  the limitations “a flexible circuit board, one end of the flexible circuit board being bound on the substrate, and the other end of the flexible circuit board having one or more 
The following is an examiner’s statement of reasons for allowance of claims 8-17:  the limitations “a flexible circuit board, one end of the flexible circuit board being bound on the substrate, and the other end of the flexible circuit board having one or more second binding pins, wherein a width L2 of each of the one or more second binding pins is greater than a width LI of each of the one or more first binding pins; a circuit board having a first binding region and a second binding region; a first conductive connection layer connecting the one or more first binding pins onto the first binding region; and a second conductive connection layer connecting the one or more second binding pins onto the second binding region” in combination with other claimed limitations in independent claim 8 is not disclosed or suggested by the prior art of record taken alone or in combination. Claims 9-17 are either directly or indirectly dependent upon claim 8.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848